         Case 1:21-cv-00509-N/A Document 1               Filed 09/10/21   Page 1 of 3

                                                                                        Form 3-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                      FORM 3


 BLUESCOPE STEEL LTD.,                                                 SUMMONS
 BLUESCOPE STEEL AMERICAS, INC.,
                                                                       Court No. 21-00509

                                         Plaintiffs,

                          v.

 UNITED STATES,

                                         Defendant.



TO:   The Attorney General, and the U.S. Department of Commerce


      PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
      U.S.C. § 1581(c) to contest the U.S. Department of Commerce’s determination described
      below.


                                                  /s/ Mario Toscano
                                                  Clerk of the Court



  1. Plaintiff BlueScope Steel Ltd. is foreign producer and/or exporters of subject
     merchandise. BlueScope Steel Americas, Inc. is a U.S. importer of subject merchandise.
     Plaintiffs BlueScope Steel Ltd. and BlueScope Steel Americas, Inc. (collectively
     “BlueScope”) are therefore interested parties as defined in section 771(9)(A) and
     516A(f)(3) of the Tariff Act of 1930 (as amended), 19 U.S.C. §§ 1677(9)(A) and
     1516a(f)(3). Plaintiffs participated fully in the proceeding being challenged.

      Accordingly, Plaintiffs have standing to commence this action pursuant to 19 U.S.C. §
      1516a(d) and 28 U.S.C. § 2631(c).
      (Name and standing of plaintiff)

  2. Plaintiffs contest the Commerce Department’s determination as published in Certain Hot-
     Rolled Steel Flat Products From Australia: Final Results of Antidumping Duty
     Administrative Review and Final Rescission of Review, in Part; 2018-2019,
     86 Fed. Reg. 47,054 (Aug. 23, 2021); Issue and Decision Memorandum dated August
     17, 2021.
      _____________________________________________________________________________________
      (Brief description of contested determination)
                                                  1
         Case 1:21-cv-00509-N/A Document 1        Filed 09/10/21   Page 2 of 3




   3. August 17, 2021 (Date of Commerce’s Issues and Decision Memorandum)
      (Date of determination)




                                       /s/ Daniel L. Porter

                                       Daniel L. Porter

                                       Curtis, Mallet-Prevost, Colt & Mosle LLP
                                       1717 Pennsylvania Ave. N.W.
                                       Washington, D.C. 20006
                                       Tel. (202) 452-7373

                                       Counsel for Plaintiffs


September 10, 2021




                                          2
   Case 1:21-cv-00509-N/A Document 1             Filed 09/10/21   Page 3 of 3




                    SERVICE OF SUMMONS BY THE CLERK


This Summons is being served on the following:


Attorney General of the United States
Attorney-in-Charge
International Trade Field Office
U.S. DEPARTMENT OF JUSTICE
Civil Division
26 Federal Plaza
New York, NY 10278


Office of the Secretary of Commerce
c/o Robert Heilferty, Esq.
Chief Counsel for Trade Enforcement and Compliance
U.S. DEPARTMENT OF COMMERCE
14th Street and Constitution Avenue, N.W.
Washington, DC 20230


Supervisory Attorney
Civil Division
Commercial Litigation Branch
U.S. DEPARTMENT OF JUSTICE
P.O. Box 480
Ben Franklin Station
Washington, DC 20444



                                                   /s/ Mario Toscano
                                                   Clerk of the Court




                                         3
